Citation Nr: 1125030	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Juan O. Calderon-Lithgow, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to March 1990, with subsequent Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and July 2008 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for depression and TDIU.  Timely appeals were noted from those decisions.

Hearings on these matters were held before a Decision Review Officer on July 16, 2009, and before the undersigned Veterans Law Judge on June 21, 2010.  Copies of the hearing transcripts have been associated with the file.

In correspondence received in December 2008, the Veteran raised a claim of service connection for a back disorder; however, no action has been taken on this matter.  Thus, it is referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During her July 2009 hearing, the Veteran testified that she had been treated by physicians at her place of employment, Abbott Laboratories, for her mental health symptomatology, and that she was subsequently terminated from employment because of her depression.  The Veteran has also stated that she was treated by a non-VA physician, Dr. Toro, for depression following her discharge from active service.  No treatment records from Abbott Laboratories or Dr. Toro have been associated with the claims folder.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During her June 2010 hearing, the Veteran indicated that she receives mental health treatment at the San Juan VA Medical Center (VAMC).  Review of the claims folder shows that the most recent record from that facility is dated October 2009.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   

The Veteran also presented evidence that she had difficulty performing Reserve duty in 1990 as a result of her service-connected knee disorder.  A review of the claims folder shows that the Veteran's Reserve records have not been associated with the claims folder.  A remand is therefore required to obtain any and all records from the Veteran's Reserve service, including records of any physical evaluations, as they may be helpful in determining the level of disability caused by the Veteran's service-connected right knee disorder.

The Veteran was afforded a VA mental health examination in June 2008.  Although the claims folder was reviewed, the examiner did not discuss a service treatment record dated February 1990 recommending that the Veteran be discharged as a result of a mental health disorder, nor did it discuss a mention of a history of depression of her Report of Medical History.  Additionally, the examiner failed to discuss whether the Veteran's depression is directly related to her active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Thus, a new VA mental health examination should be scheduled upon remand.  


The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, the Veteran's claim for a TDIU is dependent on the adjudication of her claim for service connection for depression.  Thus, adjudication of the claim for a TDIU will be held in abeyance pending further development and adjudication of the Veteran's claim for service connection for depression.

The Veteran has stated a belief that her depression may also be proximately due to her service connected right knee disability.  Thus, she needs to be provided additional notice to comply with the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Specifically, she must be notified of the type of evidence required to substantiate a claim for service connection on a secondary basis.  This includes apprising her that the evidence must show that her depression was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of evidence required to substantiate a claim for secondary service connection.  She must be informed that the evidence must show that her depression was either caused (proximately due to or the result of) or aggravated by a service-connected disability.  
  
2.  Contact the San Juan VAMC and request that all records of the Veteran's treatment at that facility since October 2009 be provided for association with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.  

3.  After obtaining any necessary authorization from the Veteran, contact Abbott Laboratories, the Veteran's former employer, and request that all records associated with the Veteran's employment, including health records, personnel records, and any disability retirement determinations, be provided for association with the claims folder.  If such records are unavailable, a negative response should be obtained.

4.  After obtaining any necessary authorization from the Veteran, contact Dr. Toro, or the individual or organization holding his records, and request that all records of the Veteran's treatment for depression or any other mental health disorder, including individual and group therapy notes, be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained.

5.  Request that the Veteran provide the unit designation for her Reserve unit.  After such information has been provided, contact the Veteran's Reserve unit and request that all service records dating from 1990 to the present, including copies of PEB proceedings and all physical evaluations of the Veteran, be provided for inclusion with the claims folder.  If such records are unavailable, a negative response must be obtained.

6.  After the aforementioned development has been completed, schedule a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disability.  The physician should review the claims folder and a copy of this remand, and should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, any special testing deemed appropriate.  

For each psychiatric disability identified, the examiner should indicate whether it is at least likely as not that it had its clinical onset in service, or is otherwise related to active duty, or is proximately due to or aggravated by a service-connected disability, and in so doing, the examiner should attempt to reconcile the psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record.  A complete rationale for all opinions expressed must be provided, and the examiner's opinion should be reconciled with the records referring to a mental health problems during the Veteran's active service and her testimony as to a continuity of mental health symptomatology since service.  A copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  

7.  After the above has been completed, readjudicate the issues on appeal and the claim of TDIU, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




